204 S.E.2d 563 (1974)
21 N.C. App. 365
STATE of North Carolina,
v.
Iris Thomas LASH.
No. 7318SC320.
Court of Appeals of North Carolina.
May 1, 1974.
Certiorari Denied and Appeal Dismissed July 1, 1974.
*565 Atty. Gen. Robert Morgan, Raleigh, by Special Consultant Wade E. Brown, for the State.
William G. Pfefferkorn, Winston-Salem, for defendant appellant.
Certiorari Denied and Appeal Dismissed July 1, 1974.
PARKER, Judge.
Appellant's first assignment of error is directed to the overruling of her objections to evidence concerning the merchandise found in the trunk of her car. Prior to admitting this evidence, the trial court conducted a voir dire examination of the police officer who searched the car. On the basis of competent evidence, the court found that defendant gave the officer permission to search her car, including its trunk, and that this permission was granted after defendant had been fully advised of and understood her rights. That she gave the officer only the ignition key and professed not to have the key to the car's trunk in her possession did not, as appellant now seems to contend, compel a finding that the permission to search extended only to the body and did not include the trunk of the car. The officer obtained access to the trunk through the rear seat, and the search having been made with defendant's permission, her objections to the evidence obtained as a result of the search were properly overruled.
Appellant contends that at least the evidence concerning the Sears Roebuck suits should have been excluded, since this tended to show defendant guilty of an unrelated *566 crime. If this be so, the evidence was not inadmissible. "Evidence of other offenses is inadmissible on the issue of guilt if its only relevancy is to show the character of the accused or his disposition to commit an offense of the nature of the one charged; but if it tends to prove any other relevant fact it will not be excluded merely because it also shows him to have been guilty of an independent crime." 1 Stansbury's N.C. Evidence, Brandis Revision, § 91, p. 289. Here, the evidence concerning the Sears Roebuck suits was relevant both to show the accused's knowledge of the stolen character of the goods which she was charged with having knowingly received and to show a plan or design to commit the offense charged by leaving her vehicle parked in the shopping center parking lot to serve as a convenient receptacle into which others might deposit stolen goods. There was no error in admission of the testimony concerning the Sears Roebuck suits. State v Murphy, 84 N.C. 742; 1 Stansbury's N.C. Evidence, Brandis Revision, § 92.
There was no error in permitting employees of the Belk's and Laurie's stores to testify that when a garment is sold in their stores a part of the tag is removed for the purpose of inventory control to record the sale of the particular garment by color, size, style and manufacturer, and to testify that the tags on the garments found in defendant's car were intact, which indicated the garments had not been sold. These were facts within the knowledge of the witnesses, and their testimony did not invade the province of the jury, which still had the task of determining whether the garments had been stolen.
Defendant's motions for nonsuit were properly denied. "The essential elements of the crime of receiving stolen goods are: `(a) The stealing of the goods by some other than the accused; (b) that the accused, knowing them to be stolen, received or aided in concealing the goods; and (c) continued such possession or concealment with a dishonest purpose.'" State v. Muse, 280 N.C. 31, 185 S.E.2d 214. When the evidence is viewed in the light most favorable to the State and the State is given the benefit of every reasonable inference which may be legitimately drawn therefrom, there was substantial evidence to support a jury finding of all material elements of the offenses of which they found defendant guilty. The physical condition of the substantial number of new garments found in defendant's car, rolled up as they were on the store hangers and with inventory tags intact, gave rise to a reasonable inference that they had been stolen. An eyewitness testified that he saw someone other than the accused place part of these goods in defendant's car, supporting a finding that someone other than the defendant had committed the thefts. These goods were in plain view in defendant's car where she could have seen them when she got in her car to drive away, and nevertheless she did drive away. When arrested a short while later, she did not have a key to the trunk, but it is obvious that someone had such a key, for the trunk was filled with the clothing from Belk's and Sears Roebuck. All of the evidence taken together supports an inference which the jury might reasonably draw that defendant, after giving the trunk key to some other person, left her automobile parked at a convenient location in the shopping center parking lot for a sufficient length of time that others might use it as a depository for stolen goods, and that when she drove away in her car she both knew that it contained stolen goods and intended to continue to possess such goods with a dishonest purpose. There was no error in overruling the motions for nonsuit.
We have carefully reviewed appellant's remaining assignments of error, which are directed to portions of the court's charge to the jury and to the court's control over a portion of argument of counsel to the jury, and find no prejudicial error.
No error.
BROCK, C. J., and MORRIS, J., concur.